DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for priority to a provisional application is acknowledged. The effective filing date for claims 1-22 is December 4, 2018.

Election/Restrictions
Applicants election with transverse of Species A, GUCY2C (Claim 11), and Species B, 4-1BB (claim 13), in the reply filed on September 26, 2022 is acknowledged. The traversal is on the ground(s) that it would not be a serious burden to search all the species together. This is not found persuasive because tumor antigens and co-stimulatory signaling domains of T-cells have different structures and therefore are distinct products. Thus, a thorough search and examination of the products would require additional consideration of the findings of such a search in accordance with the requirements of the law under 35 USC§ 101, 102, 103 and 112. Such search and consideration is considered to be unduly onerous, and thus a serious burden does exist. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. 
The claim recites “an isolated nucleic acid comprising a polynucleotide encoding SEQ ID NO: 43”.  According to the 2019 Revised Patent Subject Matter Eligibility Guidelines (2019PEG), the claim is first analyzed to determine if it is directed to one of the acceptable statutory categories of invention (i.e. process, machine, manufacture, or composition of matter).  Claim 22 is drawn to a composition of matter comprising a nucleic acid. Thus claim 22 meets the requirements for step 1 of the analysis. 
Second, the claim is assessed to determine if it is directed to a judicial exception under step 2A.  Under 2019PEG, “directed to” is determined via a two-prong inquiry: (1) Does the claim recite a law of nature, a product of nature, a natural phenomenon, or an abstract idea; and (2) Does the claim recite additional element(s) that integrate the judicial exception into a practical application.  The phrase, “integration of a practical application”, requires the presence of an additional claim element(s) or a combination thereof to apply, rely on or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception, such that the claim does not monopolize the judicial exception. (See MPEP § 2106.05 for examples of integration of practical application). Regarding the first prong (1), claim 22 is directed to an isolated nucleic acid.  The specification teaches the term "nucleic acid" refers to mRNA, RNA, cRNA, rRNA, cDNA or DNA. The term typically refers to a polymeric form of nucleotides of at least 10 bases in length, either ribonucleotides or deoxynucleotides. The term includes all forms of nucleic acids including single and double-stranded forms of nucleic acids. (paragraph 0063) In nature, nucleotides are the basic building blocks of nucleic acids. There are two main classes of nucleic acids, which are deoxyribonucleic acid (DNA) and ribonucleic acid (RNA). Thus, the first prong of the inquiry demonstrates that claim 22 does recite a judicial exception because the claimed isolated nucleic acid of SEQ ID NO: 43 has a natural counterpart, which are DNA and RNA. Regarding the second prong (2), claim 22 recites the additional elements that the nucleic acid of SEQ ID NO: 43 is “isolated” and that the nucleic acid encompasses “a polynucleotide”. The specification teaches the term “isolated” refers to a material that is substantially or essentially free from components that normally accompany it in its native state. The material can be a cell or a macromolecule such as a protein or nucleic acid. Therefore, the term “isolated” further describes a structural element of the nucleic acid and does not provide any type of integration into a practical application.  Thus, since the additional element solely provide structural limitations or describe a means by which the nucleic acid is made, the claim does not recite any additional elements or a combination thereof that integrates the judicial exception identify in prong 1 as being integrated into a practical application. Further since the claims are not meaningfully limited to any particular practical application, the generic nature of the claim appears to monopolize the claimed nucleic acid. Thus, claim 22 meets the requirement of step 2A as being directed to a judicial exception.  
Third, if a judicial exception is present in the claim, it is further assessed to determine if the claim recites any additional elements or steps that are sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  As discussed above, the claim recites the structural element of “isolated”.  It is noted that “isolated” does impart a structural distinction to the claimed nucleic acid because in DNA and RNA are not isolated but rather are found within a cell.  However, the claimed isolated nucleic acid is structurally indistinguishable from CDC42 because the nucleic acid SEQ ID NO: 43 has the ability to express the naïve CDC42.
Under the holding of Myriad, an isolated but otherwise unchanged nucleic acid was not patent eligible subject matter because it was not different enough from what exists in nature to avoid improperly tying up the future use and study of naturally occurring nucleic acid. The isolated nucleic acid of the claim is analogous to the isolated nucleic acid in Myriad.  The claimed SEQ ID NO: 43 can be interpreted as being an isolated CDC42 that is otherwise an unchanged.  
In conclusion, claim 22 does meet all the requirements of the 2019PEG and therefore deemed patent ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and thus its dependents as a whole are broadly directed to, “A modified T cell comprising an antigen binding molecule, wherein expression and/or function of CDC42 in the modified T cell has been enhanced.” 
As written in the claim, “modified” encompasses many modifications: not only genetic modifications, but the structural-functional relationship corresponds to the CDC42 directly or indirectly given its broadest reasonable interpretation in light of the specification. The claimed “modification” encompasses having any structural-functional relationship but the enhancement of CDC42 occurs with having no relationship to the genetic modification (see figure 1).  
In analyzing whether the written description requirement is met for genus, “a functional modification [of a T cell]”, the specification is first assessed to determine whether a representative number of species have been described by their complete structure of the genus.  The specification only discloses one species having a structural-functional relationship, which is one CAR construct and one CAR T cell (page 2, para. 00008; figure 1). The specification teaches one or more molecules comprise at least one of DOCK8, CDC42, and LRCH1, a functional variant or a functional fragment of the one or more molecules. (page 18, para. 93) The drawings show that the one species of CAR construct has a DOCK8 and shLRCH1/sgLRCH1 domain. The drawings also describe the one species of CAR-T cells having LRCH1 inhibiting DOCK8 and CDC42 for low migration capacity, and LRCH1 activating DOCK8 and CDC42 for high migration capacity (page 1, figure 1). Given the breadth of the great number of modification that the claims embrace, a description of one species modification fails to provide a representative number of species that teaches the complete structure of the genus.  Further, the specification does not describe any other structural-functional relationships. Therefore, the modifications are not apparent to one of ordinary skill in the art. Therefore, an artisan of ordinary skill could not envision all the embodiments encompassed by the breadth of the claims.   
In conclusion, given the breadth of the genus, the species have not been sufficiently described by other relevant characteristics, specified features, or functional attributes. Given the lack of description for any structural-functional relationship, the limited number of examples provided, and given that no specific identifying features/characteristic of the species of the genus, were provided, the written description requirement for disclosing the complete structure of a genus, "functional modification [of a T cell]", has not been met.  Furthermore, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the Applicant is in possession of the genus, "functional modification [of a T cell]", at the time the application was filed.
MPEP § 2163 (II)(A)(3)(ii)(paragraph 3) states: The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed.
MPEP § 2163 (II)(A)(3)(ii)(paragraph 4) states: For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are “representative of the full variety or scope of the genus,” or by the establishment of “a reasonable structure-function correlation.”

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the following:
A modified T cell comprising the nucleic acid sequence of SEQ ID NO: 46 operably linked to a promoter in its genome, wherein the T cell overexpresses CDC42.
, does not reasonably provide enablement for a modified T cell comprising comprising any antigen binding molecule and genetic modification other than that set forth in SEQ ID NO:46. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”.
Nature of the Invention: Claims are drawn to a modified T cell comprising an antigen binding moleculehaving enhanced expression of CDC42.
Breadth of the Claims: The claims do not specify the structure of the claimed modified T cell with the enhanced expression of CDC42, other than having an antigen binding molecule. The breadth of the claims encompasses any antigen binding molecule, including endogenous to the T cell or one that is introduced by genetic modification.  The claims further specify that the expression and/or function of the CDC42 has been enhanced.  The claims do not recite which structure exacts the claimed enhanced CDC42 function or expression.  As such, the breadth of the claims encompasses introducing any type of modification (i.e. extracellular activator; intracellular activator; genetic modification, etc…) to exact the phenotype of enhanced CDC42.    As such, the claim is vastly broad encompassing embodiments contemplated and not contemplated by the specification.
Specification Guidance/Working Examples: While the claims broadly encompass a modified T cell any antigen binding molecule with enhanced expression of CDC42, the specification solely provides tguidance to one species of modified T cells, GUCY2C CAR-CDC42 T cells, overexpressing CDC42 ([00133 and Table 2] of specification).  Table 1 describes the specific nucleic acid sequence being introduced into the T cell as SEQ ID NO:46.  SEQ ID NO:46 encodes fusion protein encoding a 5F9-CD8hinge-41bb-CD3Z0-P2A cleavage site-CDC42.  
The specification fails to any other genetic modification or any antigen binding molecule other than the one encoded in SEQ ID NO:46.  As such, the specification solely enables a genetically modified T cell comprising in its genome a nucleic acid of SEQ ID NO:46 operably linked to a promoter, wherein the T cell comprises the CAR encoded by SEQ ID NO:46 and overexpresses CDC42.
State of the Art: Regarding the over expression of CDC42 in T cells, at the time of effective filing, the prior art teaches that T cells comprising CDC42, cause T cell apoptosis. For example, Pernis (Autoimmunity reviews 8.3: 199-203, 2009) teaches that transgenic expression of an activated mutant of Cdc42 in T cells also leads to apoptosis although this may occur in either a Fas-independent or a Fas-dependent manner suggesting that Cdc42 may control T cell apoptosis by multiple mechanisms (page 204, col. 1 para. 4). Therefore, Pernish teaches that enhanced expression or function in T cell is unpredictable and fail because it causes the T cells to die.
Thus, in conclusion, the breadth of the claims to a modified T cell comprising any antigen bind molecule and having enhanced expression of CDC42 lack enablement. The specification solely provides specific guidance to a modified T cell whose structure comprises a nucleic acid set forth in SEQ ID NO:46 operably linked to a promoter  and fails to describe any other structural means the T cell has to exact enhanced CDC42  Further, the state of the art teaches that transgenic expression of CDC42 would not result in a predictable enhanced expression of CDC42 in T cells becauseenhanced expression of CDC42 in a T cell would lead to cell death. Thus, the art fails to provide sufficient guidance to overcome the shortcomings of the specification.
Therefore, at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites a modified T cell comprising the functional property, “expression and/or function of CDC42 in the modified T cell has been enhanced”.  However, the claim does not recite any type of structural limitations of the modification to the T cell that exact this claimed functional property.  As such, the claim is indefinite because the structural elements of the modification to the T cell that result in the claimed property of enhancing expression and/or function of CDC42 are not apparent. This affects the scope of all depending claims. 
Regarding Claim 21, the claim is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “a method of causing or eliciting T cell response in a subject and/or treating a tumor of the subject” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The alternatives are not part of the same art-recognized class and are not considered to be functionally equivalent. The alternatives fail to share a single functional similarity. For example, the method of causing or eliciting a T cell response in a subject are infections or vaccines; and the method for treating a tumor of the subject are surgery or chemotherapy treatment. The alternatives also fail to have a common use. For example, a vaccine is used to prevent a disease, while chemotherapy would be used to get rid of the disease.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, 4, and 6, the claims recite “corresponding T cell that does not overexpress CDC42.” However, the claim does not recite any type of structural limitations of the modification to the T cell that exact this claimed “overexpression”.  As such, the claim is indefinite because the structural elements of the modification to the T cell that result in the claimed property of enhancing expression of CDC42 are not apparent. This affects the scope of all depending claims. 
Regarding claims 2, 4, and 6, the claims recites the limitation " corresponding T cell that does not overexpress CDC42" in the last line of the claim.  However, there is a lack of insufficient antecedent basis for this limitation in the claim and renders the claim indefinite because the base claims does not state or suggest overexpression. Therefore, it is not apparent to what the overexpression limitations refer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-6, 8, 14, and 17  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tskvitaria-Fuller et al. (The Journal of Immunology 177.3: 1708-1720; published 2006; hereinafter as Tskvitaria-Fuller)
Tskvitaria-Fuller teaches CDC42 is a critical regulator of T cell actin dynamics, TCR clustering, and cell cycle entry (abstract). Tskvitaria-Fuller teaches a modified T cell, adding a CDC42 CAAX box to mediate prenylation in live T cells (page 1709). Tskvitaria-Fuller teaches a modified T cell comprising an antigen binding molecule, specifically 5C.C7 TCR transgenic T cells (page 1709). Tskvitaria-Fuller teaches enhanced expression of CDC42, showing enhanced accumulation at the T cell/APC interface (Figure 1-3; Abstract, page 1709). Tskvitaria-Fuller teaches mutant T cells with constructs for the expression of tat fusion proteins of human Rho family GTPases and their dominant-negative (dn) and constitutively active (ca) mutants (page 1709). Tskvitaria-Fuller teaches dose responses to determine the minimal reagent concentrations to achieve a saturated blockade of Cdc42 activity (page 1709). Therefore, the disclosure of enhanced accumulation of CDC42 at the center of the interfaced expressly discloses a modified T cell comprising an antigen binding molecule with enhanced expression of CDC42 as claimed.
Regarding claim 2-5, Tskvitaria-Fuller inherently discloses increased level of a cytokine release as discussed above. Therefore, Tskvitaria-Fuller inherently discloses the limitation of claims 2-5.
Regarding claim 6, Tskvitaria-Fuller teaches migration through the physiological saturation of the effect of direct interference with Cdc42, showing that Cdc42 is a critical regulator of central TCR clustering (Figure 8; page 1717).
Regarding claim 8 and 17, Tskvitaria-Fuller teaches the expressed of the Cdc42 sensor in in vitro-primed, primary T cells by retroviral transduction (page 1709).
Regarding claim 14, Tskvitaria-Fuller teaches a modified, 5C.C7, TCR in transgenic T cells (page 1709).
Claim(s) 1, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stowers et al. ("Regulation of the polarization of T cells toward antigen-presenting cells by Ras-related GTPase CDC42." Proceedings of the National Academy of Sciences, published 1995; hereinafter as Stowers)
Stowers teaches that wild-type CDC42, transfected in mutant and control T cell (i.e. a genetically modified T cell wherein expression and/or function has been enhanced as claimed) were oriented to their microtubule-organization center towards antigen-presenting cells with efficiencies similar to untransfected T cells (Figure 1 A and B; page 5028, col. 2). Inherently a T cell interacts with APC via their TCR (i.e. an antigen binding molecule as claimed) when activated. Therefore, the disclosure of activation by Stowers inherently discloses that genetically modified T cells comprise an antigen binding molecule as claimed.
Regarding claim 14, Stowers inherently discloses TCR as discussed above. Therefore, Stowers inherently discloses the limitation of claim 14.
Regarding claim 18, Stowers teaches that both alleles and wild-type CDC42 are expressed from the constitutive cytomegalovirus promoter, which are stably transfected into the murine 2B4 T-cell hybridoma (page 5028). 

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fotin-Mleczek et al. (U.S. application no. US20160331844A1, published November 17, 2016; herein after as “Fotin-Mleczek”)
The claim is directed to an isolated nucleic acid SEQ ID NO: 43, which encodes  CDC42. Fotin-Mleczek teaches Cdc42 SEQ ID NO: 780 (SEQ ID NO: 43, Table 11, para. 224, 230, 755; see score alignment below). 

    PNG
    media_image1.png
    801
    702
    media_image1.png
    Greyscale


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pernis, Alessandra B. "Rho GTPase-mediated pathways in mature CD4+ T cells." Autoimmunity reviews 8.3 (2009): 199-203.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE GONZALES whose telephone number is (571)272-1794. The examiner can normally be reached M-Th: 9AM - 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE M GONZALES/Examiner, Art Unit 1631                                                                                                                                                                                                        
/MARCIA S NOBLE/Primary Examiner, Art Unit 1632